                                                                                                Case 2:18-cv-00304-RFB-DJA Document 227 Filed 04/07/21 Page 1 of 4



                                                                                      1   CHRISTENSEN JAMES & MARTIN
                                                                                          EVAN L. JAMES, ESQ. (7760)
                                                                                      2
                                                                                          DARYL E. MARTIN, ESQ. (6735)
                                                                                      3   7440 W. Sahara Avenue
                                                                                          Las Vegas, Nevada 89117
                                                                                      4   Telephone: (702) 255-1718
                                                                                          Facsimile: (702) 255-0871
                                                                                      5   Email: elj@cjmlv.com, dem@cjmlv.com
                                                                                      6   Attorneys for Defendants Nevada Service Employees
                                                                                          Union, Luisa Blue, and Martin Manteca
                                                                                      7
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                               DISTRICT OF NEVADA
                                                                                      9
                                                                                          JAVIER CABRERA, an individual; DEBORAH              Case No.: 2:18-cv-00304-RFB-DJA
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10   MILLER, an individual, CHERIE MANCINI,
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                          an individual; NEVADA SERVICE
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11
                                                                                          EMPLOYEES UNION STAFF UNION
                                                                                          (“NSEUSU”), an unincorporated association,          JOINDER IN SEIU’S MOTION TO
                                                                                     12
                                                                                                                                              RECONSIDER
                                                                                     13                          Plaintiffs,
                                                                                                                                              AND
                                                                                     14   vs.
                                                                                                                                          LOCAL 1107’S MOTION TO
                                                                                     15   SERVICE EMPLOYEES INTERNATIONAL                 RECONSIDER
                                                                                          UNION, a nonprofit cooperative corporation;
                                                                                     16
                                                                                          LUISA BLUE, in her official capacity as Trustee
                                                                                     17   of Local 1107; MARTIN MANTECA, in his
                                                                                          official capacity as Deputy Trustee of Local
                                                                                     18   1107; MARY K. HENRY, in her official
                                                                                     19   capacity as Union President; CLARK COUNTY
                                                                                          PUBLIC EMPLOYEES ASSOCIATION dba
                                                                                     20   NEVADA SERVICE EMPLOYEES UNION
                                                                                          aka SEIU LOCAL 1107, a nonprofit cooperative
                                                                                     21
                                                                                          corporation; CAROL NIETERS, an individual;
                                                                                     22   DOES 1-20; and ROE CORPORATIONS 1-20,
                                                                                          inclusive,
                                                                                     23

                                                                                     24                          Defendants.

                                                                                     25          Nevada Service Employees Union (“Local 1107”) joins in the Motion to Reconsider, ECF

                                                                                     26   No. 225, filed by Service Employees International Union (“SEIU”) and adopts the arguments set

                                                                                     27   forth therein as part of its Motion to Reconsider of ECF No. 224.
          Case 2:18-cv-00304-RFB-DJA Document 227 Filed 04/07/21 Page 2 of 4




 1                                               JOINDER

 2          Local 1107 Joins in SEIU’s Motion to Reconsider and adopts the points, authorities and
 3   argument set forth therein. For brevity, the legal standard for reconsideration will not be repeated
 4   herein. The Court is directed to ECF No. 225 at 2-3 for that standard.
 5                                                    I
 6                         ADDITIONAL POINTS FOR RECONSIDERATION
 7   1.     Clear error in the Court’s Order exists because the Court is allowing Cabrera’s claims
 8          to proceed despite finding that he failed to exhaust contractual remedies.
 9          The Court found that “Cabrera failed to attend the Step 2 meeting” and that “NSEUSU did
10   not advance an arbitration case.” ECF No. 224 at 4:6-8. “It is axiomatic that an aggrieved employee
11   must exhaust any exclusive grievance and arbitration procedure created in a collective bargaining
12   agreement prior to bringing a ... suit against the employer.” Stupy v. U.S. Postal Serv., 951 F.2d
13   1079, 1082 (9th Cir. 1991). Based upon the Court’s findings and the law, dismissal of Cabrera’s
14   claim is required.
15   2.     Clear error in the Court’s Order exists because it rests upon allegations in Plaintiffs’
16          complaint.
17
           The Court’s decision not to enter summary judgment on Cabrera’s punitive damages claim
18
     impermissibly rests upon allegations in the pleadings. “The party opposing the motion ‘may not
19
     rest upon the mere allegations or denials of his pleading.’” Endy v. County of Los Angeles, 975
20
     F.3d 757, 763 (9th Cir. 2020) quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);
21
     see also Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Yet, the Court’s Order denies
22
     summary judgment because “Specifically, Plaintiff Cabrera alleges that SEIU Trustees over Local
23
     1107 engaged in willful, flagrant breaches of the SNEUSU CBA and duties and therefore
24
     Defendants’ conduct constitutes oppression, fraud, and malice. The Court finds that Plaintiff
25
     Cabrera’s allegations do not foreclose punitive damages.” ECF No. 224 at 10:1-4 (emphasis
26
     added). As stated by the United States Supreme Court and the Ninth Circuit Court of Appeals,
27
     allegations are insufficient to avoid summary judgment. Further, “[t]he existence of ‘some alleged

                                                     -2-
         Case 2:18-cv-00304-RFB-DJA Document 227 Filed 04/07/21 Page 3 of 4




 1   factual dispute between the parties will not defeat an otherwise properly supported motion for

 2   summary judgment.’” Anderson, 477 U.S. 242, 247-48 (1986). In other words, Cabrera’s

 3   allegations that his termination was willful and flagrant breach of a collective bargaining agreement

 4   is insufficient legal justification to overcome his obligation to present some admissible evidence

 5   of willful and flagrant conduct sufficient to overcome the Ninth Circuit’s general rule disallowing

 6   punitive damages for claims of this type. Cabrera never submitted such evidence to the Court, so

 7   there is no dispute of fact on the availability of punitive damages.

 8                                                    II
 9                                             CONCLUSION
10          As stated by SEIU, and as shown above, summary judgment in favor of the Defendants is
11   proper.
12          Dated April 7, 2021.                           CHRISTENSEN JAMES & MARTIN
13
                                                           By:     /s/ Evan L. James
14                                                         Evan L. James, Esq.
                                                           Nevada Bar No. 7760
15
                                                           7440 W. Sahara Avenue
16                                                         Las Vegas, NV 89117
                                                           Tel.: (702) 255-1718
17                                                         Fax: (702) 255-0871
18                                                         Attorneys for Local 1107

19

20

21

22

23

24

25
26

27


                                                     -3-
          Case 2:18-cv-00304-RFB-DJA Document 227 Filed 04/07/21 Page 4 of 4




 1

 2                                   CERTIFICATE OF SERVICE

 3         I am an employee of Christensen James & Martin and caused a true and correct copy of the

 4   foregoing document to be served in the following manner on the date it was filed with the Court’s

 5   ECF System.

 6   ✓     ELECTRONIC SERVICE: Through the Court’s E-Filing System to the following:

 7   __    VIA UNITED STATES MAIL:

 8
           Michael J. Mcavoyamaya, Esq.         Email copy to: mcavoyamayalaw@gmail.com
 9
           4539 Paseo Del Ray
10         Las Vegas, NV 89121

11        Jonathan Cohen, Esq.                  Email copy to: jcohen@rsglabor.com
12        Eli Naduris-Weissman, Esq.            Email copy to: enaduris-weissman@rsglabor.com
          Carlos Coye, Esq.                     Email copy to: ccoye@rsglabor.com
13        Rothner, Segall & Greenstone
          510 South Marengo Avenue
14
          Pasadena, California 91101-3115
15

16

17                                              CHRISTENSEN JAMES & MARTIN

18                                              By:      /s/ Evan L. James
                                                      Evan L. James
19

20

21

22

23

24

25
26

27


                                                   -4-
